DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  JP2004179055 (JP2004). Regarding claim 1, JP2004 discloses a terminal 1, comprising: a connecting portion to be electrically connected to a mating terminal  2 by being inserted into the mating terminal, wherein: the connecting portion has a sliding region S configured to slide on the mating terminal and a contact region  N configured to contact the mating terminal successively from a tip side, an outermost surface in the sliding region includes a copper-tin alloy layer 8 containing copper and tin, an outermost surface in the contact region includes a tin layer 7 containing tin as a main component, and a Vickers hardness of the copper-tin alloy layer is higher than a Vickers hardness of the tin layer. 
Regarding claim 2, the Vickers hardness of the tin layer is 20 Hv or more and 40 Hv or less. 
Regarding claim 3, the Vickers hardness of the copper-tin alloy layer is 350 Hv or more and 630 Hv or less. 

Regarding claim 5,  a width of the connecting portion is 0.3 mm or more and 3.0 mm or less (see background).  
Regarding claim 6, a length of the sliding region is 0.5 mm or more and 5.0 mm or less . 
Regarding claim 7, a mass ratio of copper to tin is 1.0 or more and 2.5 or less in the copper-tin alloy layer.  
Regarding claim 8, further comprising a connector, comprising: the terminal of claim 1; and a housing for accommodating the terminal.  (see claim 14). 
Regarding claim 9, wherein two or more terminals are included (see claim 2). 
Regarding claim 10, a terminal pair, comprising: a male terminal; and a female terminal, the male terminal being inserted into the female terminal, the male terminal being the terminal of claim 1. 
Regarding claim 11, a contact load of the female terminal with the male terminal inserted is 1.0 N or more and 10 N or less (see tables 4,5,6). 
Regarding claim 12, a connector pair, a male connector including the male terminal; and a female connector including the female terminal.  
Regarding claim 13. The connector pair of claim 12, wherein an insertion force of the male connector into the female connector is 50 N or less (see tables 4,5,6). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited prior art disclose similar type connectors.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833